Citation Nr: 1223337	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus (DM).

3.  Entitlement to service connection for coronary artery disease, status post bypass graft, including as secondary to DM.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

A Travel Board hearing was held by a Veterans Law Judge in January 2009, in St. Petersburg, Florida.  A transcript of the hearing is of record.  

In February 2009, the Board issued a decision that, in pertinent part, denied the benefits currently sought on appeal.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2010, the Court issued a memorandum decision that partially set aside the Board's February 2009 decision and remanded the case to the Board for additional evidentiary development.  

In June 2011, the Board remanded this matter to the RO to comply with the Court's memorandum.

This matter was once again remanded by the Board in December 2011 for further development, in light of the requirements of the Court's decision.   

In a May 2012 letter, the Board informed the Veteran that the Veterans Law Judge who performed the January 2009 Board hearing had retired.  The Veteran was notified of his ability to have another hearing if he so desired.  In May 2012, the Veteran indicated that he did not wish to appear at another hearing and that he wanted his case considered on the record.  The undersigned has reviewed the transcript, in  detail.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for DM and coronary artery disease, status post bypass graft, including as secondary to DM are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

A portion of the Veteran's service treatment records are not available for review through no fault of the Veteran (in this regard, the Board must note that the Veteran did file his claims many years after service), and there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).

The Veteran alleges that his current tinnitus is a result of his time in service.  The Board notes that the Veteran served in Korea during the Korean War and that his military occupational specialty was that of an infantryman.  The Board further observes that service connection is currently in effect for bilateral hearing loss, which has been assigned a noncompensable disability evaluation.  

In an October 2006 statement in support of claim the Veteran stated that after completing basic training, he was sent to Korea where he served as an infantryman assigned to the 3rd Armor Division.  He noted that he served in country during the Korean War and fired an M-1 and machine gun.  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

A review of the Veteran's February 1955 service separation examination reveals no complaints or findings of tinnitus.  There were also no findings of tinnitus or symptoms of tinnitus in close proximity to the Veteran's period of service. 

At the time of an October 2002 audiology consult, a history of military and occupational noise exposure was noted.  The Veteran reported having periodic tinnitus, but it was not diagnosed at that time.  

At the time of a February 2007 VA examination, the Veteran was noted to have been exposed to bombing and artillery while in service.  He was also noted to have been a plumber and to have been exposed to drill noise.  In response to the question relating to the etiology of the Veteran's tinnitus and its relationship, if any, to his period of service, the examiner stated that the Veteran did not have "true tinnitus".  She then indicated that the Veteran did not have tinnitus because he did not report it.  

At his January 2009 Travel Board hearing, the Veteran reported having ringing in his ears ever since service, which was more noticeable when he went to bed at night.  The Veteran's son stated that the Veteran may have been confused at the time of the February 2007 examination with regard to tinnitus as he had residuals of a stroke and dementia.  The Board notes that the Veteran had a stroke in 2001.  

In its November 2010 decision, the Court noted that the February 2007 examiner did not explain what was meant by "true tinnitus" and did not address the inconsistency in the report suggesting that the Veteran actually did have tinnitus but that it was not caused by service because the Veteran failed to report it in service.  Thus, the VA examination and report were inadequate, given the failure by the examiner to explain what was meant by "true tinnitus," as well as the inconsistency in the report suggesting that the Veteran actually did have tinnitus but that it was not caused by service because the Veteran failed to report it in service.

The Board remanded this matter for an additional opinion in June 2011.  Following a review of the claims folder, the examiner indicated that it was less likely than not that any current tinnitus was related to service noise exposure.  She noted that the subjective tinnitus onset was a 50+ year post service occurrence.  She further observed that the Veteran had a history of unprotected occupational noise exposure post military and other medical factors which were risk factors for tinnitus.  

The Board finds that the Veteran's contentions are consistent with the circumstances of his service.  Hence, the claimed acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b). 

As the Board has found the Veteran's statements credible as to the noise exposure sustained in service, the question arises as to the continuity of symptomatology of the claimed tinnitus from the Veteran's period of service to the present time.  The Veteran is competent to report the onset of ringing in his ears in service, that the symptoms had continued since service and that he experiences these symptoms currently.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based upon the above evidence, the Veteran has currently been shown to have tinnitus.  It has also been demonstrated that he incurred acoustic trauma in service which is at least as likely as not the cause of his tinnitus and that he has reported having tinnitus since his period of service.  For the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for tinnitus, and there is significant evidence against this claim, it cannot be stated that the preponderance of the evidence is against the claim.  

Beyond the above, the Board must note that the disability at issue is highly subjective and in light of the litigation that has gone on with this case further development of this claim is simply not warranted. 

Therefore, the evidence as to whether the Veteran's tinnitus is related to his period of service is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

Service connection for tinnitus is granted.  


REMAND

As it relates to the claims of service connection for DM and coronary artery disease, status post bypass graft, including as secondary to diabetes mellitus, the Board, in its December 2011 remand, requested that a VA examiner, after reviewing the claims file and examining the Veteran (if available), offer an opinion as to whether it was at least as likely as not (a 50% or higher degree of probability) that any current diabetes mellitus or heart disease was related to service.  The Board indicated that if DM was found to be causally related to service, the examiner was to provide a further opinion as to whether any heart disease found was caused or aggravated by DM.  

In rendering the opinion, the examiner had to specifically consider and discuss the March 30, 2011 opinion letter submitted by P.S., M.D.  Complete rationale for all opinions was to be provided.  

In a January 2012 examination report, the examiner indicated that the claims folder, private medical records, and CPRS records had been reviewed.  The examiner stated that it was less likely as not that the Veteran's DM or coronary artery disease was caused by or a result of military service.  The examiner noted that there was no evidence of DM or heart disease in the service treatment records or immediately after service and that the Veteran was first diagnosed with DM and hypertension in 1980 per private medical records review.  

While the examiner provided an opinion, he did not address the March 2011 opinion set forth by Dr. S.  The examiner was to specifically consider and discuss the March 30, 2011 opinion letter submitted by P.S., M.D.  The Board notes that Dr. S., in his March 2011 letter, indicated that the factual history during his service in the Korean War showed that the Veteran's DM was most likely related to an exposure to the Hunta virus.  He stated that on multiple occasions, the Veteran had been diagnosed with Hemorrhagic fever.  

As noted above, the examiner was required to address these findings as part of the prior remand and he has not done so.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that where the remand orders of the Board were not complied with, the Board erred as a matter of law when it failed to ensure compliance.  As such, the matter must be remanded for compliance with the Board's previous request.  

This case has been to the Veteran's Court and will most likely be returned by the Veteran's Court unless the actions requested are not carried out.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If available, return the claims folder to the VA examiner who provided the January 2012 opinion.  Following a review of the claims folder and all other pertinent records, the examiner is requested to render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current DM or heart disease is related to service.  If DM is found to be causally related to service, the examiner is to provide a further opinion as to whether any heart disease found was caused or aggravated by diabetes.  The examiner must specifically consider and discuss the March 30, 2011 opinion letter submitted by P.S., M.D.  Complete rationale for all opinions must be provided. 

If the physician who prepared the January 2012 examination report is not available, provide another VA examiner with the claims folder, and all other pertinent records, and request that he/she provide the above requested opinions along with detailed rationale to support those opinions.  

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


